ORDER
PER CURIAM.
James Fields (Defendant) appeals his convictions for murder in the first degree in violation of Section 565.020, RSMo 1994, assault in the first degree in violation of Section 565.050, RSMo 1994, and two counts of armed criminal action in violation of Section 571.015, RSMo 1994. Defendant raises three points on appeal. First, Defendant contends there was not sufficient evidence to convict him. Second, Defendant claims the trial court plainly erred and denied his Due Process right to a fair trial by allowing the prosecutor to make a certain statement during closing argument. Finally, Defendant claims the trial judge plainly erred when the judge held an ex parte conversation with State’s witness Angela Jackson.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. No error of law appears. Further there is sufficient evidence from which a reasonable jury might have found Defendant guilty beyond a reasonable doubt. State v. Clay, 975 S.W.2d 121, 139 (Mo. banc 1998), cert. denied, 525 U.S. 1085, 119 S.Ct. 834, 142 L.Ed.2d 690 (1999). An extended opinion would have no jurisprudential purpose. We affirm the judgment pursuant to Rule 30.25(b).
The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order *447affirming the judgment pursuant to Rule 30.25(b).